UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q oQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number: 000-53480 CHINA WIND ENERGY INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) No.2 Haibin Road, Binxi Developing Area Heilongjiang Province People’s Republic of China 150000 +86 451 87009618 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act . Large accelerated filer. o Accelerated filer. o Non-accelerated filer. o(Do not check if a smaller reporting company) Smaller reporting company.þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.oYesoNo APPLICABLE ONLY TO CORPORATE ISSUERS As of March 15, 2010, the registrant’s outstanding common stock consisted of 51,902,250 shares. Table of Contents PART IFINANCIAL INFORMATION F-1 ITEM 1.FINANCIAL STATEMENTS F-1 Consolidated Balance Sheets (unaudited) F-1 Consolidated Statements of Operations (unaudited) F-2 Consolidated Statements of Cash Flows (unaudited) F-3 Notes to the Consolidated Financial Statements (unaudited) F-4 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 2 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 5 ITEM 4. CONTROLS AND PROCEDURES 5 ITEM 4(T). CONTROLS AND PROCEDURES 5 PART II – OTHER INFORMATION 6 ITEM 1.LEGAL PROCEEDINGS 6 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCCEDS 6 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 6 ITEM 4.(REMOVED AND RESERVED) 6 ITEM 5.OTHER INFORMATION 6 ITEM 6.EXHIBITS 6 1 PART I–FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENS China Wind Energy Inc. and Subsidiaries (A Development Stage Company) Consolidated Balance Sheets (Unaudited) January 31, 2010 July 31, 2009 Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful account of $- and $-,respectively Inventories, net of allowance for obsolescence of $1,021,934 and$1,021,028, respectively Prepaid expenses Total current assets Prepayment and deposit Due from related parties Property and equipment, net of accumulated depreciation of $810,237and $549,659, respectively Construction in progress Goodwill Intangible assets, net of accumulated amortization of $83,347 and$66,902, respectively Total Assets $ $ Liabilities & Stockholders' Equity Current Liabilities Accounts payable and accrued liabilities $ $ Customer deposit Other payables Short term loans Due to related parties Wages payable Total current liabilities Stockholders' Equity Common stock; 400,000,000 shares authorized; 0.0001 par value; 51,902,250 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit during development stage ) ) Total China Wind Energy Stockholders' Equity Non-controlling interest Total Stockholders' Equity Total Liabilities & Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements F-1 China Wind Energy Inc. and Subsidiaries (A Development Stage Company) Consolidated Statements of Operations (Unaudited) Three Months Ended January 31, 2010 Three Months Ended January 31, 2009 Six Months Ended January 31, 2010 Six Months Ended January 31, 2009 November 27, 2006 (Inception) to
